Citation Nr: 1520622	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.
 
2.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.
 
3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to January 1971.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which continued noncompensable disability ratings for right and left lower extremity peripheral neuropathy and denied entitlement to a TDIU.  Subsequently, in a February 2013 rating decision, the RO increased the Veteran's disability ratings to 10 percent for right and left lower extremity peripheral neuropathy, effective January 19, 2012.

In a November 2013 decision, the Board remanded the claims for further development.  

The Board notes that on a February 2014 substantive appeal, the Veteran requested a Board hearing.  On a March 2014 substantive appeal, the Veteran indicated that he did not want a Board hearing.  In April 2015, the Veteran responded to a hearing clarification letter, through his representative, that he did not desire a Board hearing.  

A review of the Veterans Benefits Management System (VBMS) reveals VA treatment records dated December 2012 to April 2013, a January 2014 VA addendum opinion, and the April 2015 hearing clarification response.  





FINDINGS OF FACT

1.  For the appeal period, the Veteran's right and left lower extremities have been manifest by severe incomplete paralysis, to include, moderate intermittent pain, constant pain at times excruciating, cramping, edema, mild to severely impaired toe position sense, decreased sensation to monofilament, moderate paresthesias/dysthesia, moderate numbness, burning, decreased to absent light touch/monofilament, decreased to absent vibration sense, trophic changes of decreased distal hair, an antalgic gait, abnormal deep tendon reflexes in the right ankle, and abnormal Electromyography (EMG) test results.  

2.  The Veteran has the following service-connected disabilities: coronary artery disease rated as 60 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 30 percent disabling as seen above; peripheral neuropathy of the right lower extremity, rated as 30 percent disabling as seen above; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; and peripheral neuropathy of the left upper extremity rated as 10 percent disabling.

3.  The evidence of record is in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but not higher, for peripheral neuropathy in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.123, 4.124a, Diagnostic Code 8621 (2014).

2.  The criteria for a 30 percent rating, but not higher, for peripheral neuropathy in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.6, 4.7, 4.123, 4.124a, Diagnostic Code 8621 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the Board's favorable decision to grant TDIU, a discussion of the VA's duties to notify and assist are not necessary for this issue.  

In regards to the Veteran's increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his claims was satisfied by way of a letter dated April 2012.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in December 2011 and May 2012.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's lower extremity peripheral neuropathy in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is also satisfied that there has been substantial compliance with the November 2013 remand directives, which included, in relevant part, providing the Veteran with a statement of the case in regards to his increased rating claims and obtaining outstanding VA treatment records.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

Legal Criteria 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's right and left lower extremity peripheral neuropathy is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521 for the external popliteal nerve (common peroneal).  Under diagnostic code 8521 a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis with foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, characterized by usually dull or intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Mild is generally defined as "not being or involving what is extreme" or "not severe: temperate."  Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  Severe is generally defined as "of a great degree: serious."  Id. at 1140.

Background

VA treatment records dated February 2011 to April 2013 show that the Veteran was noted as having peripheral neuropathy and was prescribed Lyrica and gabapentin for control.  A February 2011 VA treatment record shows that on physical examination the Veteran had 1 to 2+ pitting edema of the bilateral lower legs and ankles.  

The Veteran was afforded a VA diabetes examination in May 2011.  The Veteran reported that he had sharp momentary pains in the legs and feet which prevent him from sleeping at night.  The Veteran reported that these pains occur several times a day.  The Veteran reported that he also had occasional cramping in the arches at night and has restless leg syndrome.  The Veteran denied any burning in the feet.  On physical examination, the Veteran had 3+ edema of the lower extremities and ankles, making palpation of his peripheral arteries difficult.  The Veteran had mild stasis dermatitis on the medial aspect of both ankles.  His arches were normal.  The second through the fifth toe were shortened compared to the big toe.  His toenails were dystrophic due to onychomycosis.  The Veteran had severely impaired toe position sense and decreased sensation to monofilament from just below the knees distally.  The examiner diagnosed moderate lower extremity peripheral neuropathy.

The Veteran was afforded a VA peripheral nerves examination in December 2011.  The Veteran reported sharp momentary pains in the legs and feet which occur ten to 40 times per day, which were worse at night when he is lying in the bed.  The Veteran also reported restless leg syndrome and cramping in the arches of the feet at night which is relived by standing up.  The Veteran denied burning pain in the feet.  On physical examination the Veteran had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right and left lower extremity.  The Veteran's muscle strength was noted as normal and there was no muscle atrophy.  In regards to the reflex exam, the examiner noted that the derma tone pattern was not relevant in a diabetic polyneuropathy.  The examiner noted that on exam the Veteran had normal sensation to monofilament in the feet but mild decreased sensation to toe position sense in both feet.  The examiner noted that the Veteran did not have trophic changes and his gait was normal.  The examiner noted, in regards to severity, that the Veteran's right and left sciatic nerve, external popliteal (common peroneal nerve) musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve, and posterior tibial nerve were noted as normal.  EMG studies revealed abnormal results in the right and left lower extremity.  The examiner noted length dependent sensorimotor neuropathy consistent with diabetic neuropathy.  

A January 2012 diabetic peripheral neuropathy questionnaire completed by a private physician shows that the Veteran had numbness and constant pain, at time excruciating in the right and left lower extremities.  The examiner also noted that the Veteran had sharp pain and burning.  On physical examination, the Veteran's muscle strength was normal.  Deep tendon reflexes were noted as normal in the right and left knee and left ankle.  The right ankle had decreased deep tendon reflexes.  The Veteran had decreased light touch/monofilament in the right and left ankle/lower legs and foot/toes.  The Veteran had normal vibration sensation in the right lower extremity and decreased vibration sensation in the left lower extremity.  The Veteran did not have muscle atrophy.  The Veteran had trophic changes of no hair and smooth skin.  The examiner noted that the severity of the Veteran's bilateral lower extremity peripheral neuropathy was moderately severe and the femoral nerve was affected.  The examiner also noted that the Veteran had loss of sensation and an antalgic gait.  EMG studies were abnormal and noted as moderate length dependent axonal polyneuropathy.  The examiner also noted that the Veteran had difficulty sleeping secondary to pain and difficulty ambulating.  

The Veteran was provided a VA general examination in May 2012.  The Veteran reported noticing an increase in tingling and numbness with shooting pains in the past two years.  The Veteran reported that he had almost constant pain in his feet with occasional sharp shooting pains during the day.  He also reported that he had restless leg syndrome which makes it difficult for him to sleep.  The Veteran also reported that he has tingling which had gotten progressively worse.  The Veteran reported that he is prescribed Lyrica and gabapentin which has helped with the symptoms.  The examiner noted that the Veteran also experienced some balance problems with an unstable gait on uneven surfaces which prevents him from climbing any scaffolding or ladders.  The Veteran also reported that he avoids standing or walking on uneven surfaces.  The examiner noted that the Veteran had an exam for peripheral neuropathy in December 2011.  The examiner explained that he did not repeat the disability benefits questionnaire because the Veteran reported that he had not noticed any significant changes in symptoms other than an increased frequency in pain and tingling and numbness in the feet.

A March 2014 diabetic sensory motor peripheral neuropathy disability benefits questionnaire completed by a private physician shows that the Veteran was noted as having severe constant pain and intermittent pain in the right and left lower extremity.  The Veteran had absent light touch and monofilament in the ankle and lower leg and foot and toes.  The Veteran had decreased position sense and absent vibration sensation.  The Veteran did not have muscle atrophy.  The Veteran had trophic changes in decreased distal hair growth.  The examiner noted that the Veteran had a normal sciatic nerves and femoral nerves (anterior cural)

Analysis 

The Veteran contends that his service-connected peripheral neuropathy of the right and left lower extremities is more severe than reflected in his currently assigned 10 percent ratings.  

Having considered all the evidence of record and the applicable law, the Board finds that for the entire appeal period, a 30 percent rating is most appropriate for the Veteran's service connected peripheral neuropathy of the right and left lower extremities.  

During the appeal period, the Veteran's right and left lower extremities has been manifest by severe incomplete paralysis, to include, moderate intermittent pain, constant pain at times excruciating, cramping, edema, mild to severely impaired toe position sense, decreased sensation to monofilament, moderate paresthesias/dysthesia, moderate numbness, burning, decreased to absent light touch/monofilament, decreased to absent vibration sense, trophic changes of decreased distal hair, an antalgic gait, abnormal deep tendon reflexes in the right ankle and abnormal EMG test results.  

The Board acknowledges that the Veteran's symptoms have been noted as moderate to moderately severe.  However, resolving all reasonable doubt in the Veteran's favor, and considering that the Veteran's symptoms are more than wholly sensory, to include trophic changes and an antalgic gait, the Board finds that the Veteran's disability more closely approximate severe symptoms.  38 C.F.R. § 4.3, 4.7.  

The Board however, does not find that the Veteran's diabetic peripheral neuropathy of the right and left lower extremities more closely approximates the criteria for a higher rating during this period.  As noted above, in order to assign a higher rating, the record must demonstrate complete paralysis.  However, both the lay and medical evidence of record do not show the Veteran has foot drop and slight drop of first phalanges of all toes, that the Veteran cannot dorsiflex the foot, that extension (dorsal flexion) of proximal phalanges of toes is lost; that abduction of foot is lost or weakened; or that anesthesia covers the entire dorsum of foot and toes.  The evidence does show that there was no muscle atrophy noted and the Veteran's muscle strength was normal.  Additionally, although the Veteran had decreased to absent sensory sensation, anesthesia of the entire dorsum of the foot and toes was not demonstrated.  A rating in excess of 30 percent is therefore not warranted for either extremity.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities are not warranted.

The Board has also considered whether a higher rating could be assigned under another Diagnostic Code for neurological impairment of the lower extremities.  However, as neither complete paralysis nor muscle atrophy is demonstrated in the record, a higher rating is not warranted under any other Diagnostic Code for neurological impairment of the lower extremities.  

For all the foregoing reasons, the Board finds that a 30 percent rating, but no higher, for peripheral neuropathy of the right and left lower extremities is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the 30 percent rating for each extremity, but finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the right and left lower extremities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each disability is rated and that there are no additional symptoms of his disabilities that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his service-connected diabetic peripheral neuropathy of the bilateral lower extremities, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities.  
Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The Veteran is currently service-connected for coronary artery disease (resulting from herbicide exposure), rated as 60 percent disabling; diabetes mellitus, (resulting from herbicide exposure), rated as 20 percent disabling; peripheral neuropathy of the left lower extremities (resulting from diabetes mellitus), rated as 30 percent disabling as seen above; peripheral neuropathy of the right lower extremities (resulting from diabetes mellitus), rated as 30 percent disabling as seen above; peripheral neuropathy of the right upper extremity (resulting from diabetes mellitus), rated as 10 percent disabling; and peripheral neuropathy of the right upper extremity (resulting from diabetes mellitus), rated as 10 percent disabling.  Therefore, the Veteran satisfies the schedular requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a)(4).

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).

A December 2011 VA heart examination shows that the examiner concluded that the Veteran's ischemic heart disease did not impact his ability to work.  

A December 2011 VA nerves examination shows that the examiner also concluded that the Veteran's condition did not impact his ability to work.  

In an April 2012 request for employment information in connection with claim for disability benefits shows that the Veteran was released due reduction of work force due to loss of Dodge Franchise.  The questionnaire also stated that the Veteran worked for the company from March 1992 to May 2009 as an administrative service advisor and parts runner.  

The Veteran was afforded a VA examination in May 2012.  Th examiner noted that after service the Veteran worked at a concrete plant doing heavy physical labor for about eight months and following that he worked for a car dealership in the parts department doing inventory and retired from his job in 2010 after approximately 40 years.  The Veteran reported that this job did not involve any heavy labor and the reason for his retirement was due to the company downsizing and not his medical conditions.  The Veteran reported that his diabetes, which was diagnosed in 2010, had not affected his employment.  The Veteran reported that he had been on medications since then without any significant impairment of functioning.  In regards to his ischemic heart disease, the Veteran had been noticing some increase in fatigue but no chest pain and no angina or dyspnea on a regular basis.  In regard to his peripheral neuropathy, the Veteran reported noticing an increase in tingling and numbness with shooting pains in the past two years.  The Veteran reported that he had almost constant pain in his feet with occasional sharp shooting pains during the day.  He also reported that he had restless leg syndrome which makes it difficult for him to sleep.  The Veteran also reported that he has tingling which has gotten progressively worse.  The Veteran reported that he is prescribed Lyrica and gabapentin which has helped with the symptoms.  The Veteran denied any weakness in the hands for grasping or gripping.  The examiner noted that the Veteran also experienced some balance problems with an unstable gait on uneven surfaces which prevents him from climbing any scaffolding or ladders.  The Veteran also reported that he avoids standing or walking on uneven surfaces.  The examiner noted that the Veteran had an exam for peripheral neuropathy and ischemic heart disease in December 2011.  The examiner noted that he did not repeat the disability benefits questionnaire as the Veteran had not noticed any significant changes in symptoms.  The examiner stated that based on the above history and his evaluation, it was the examiner's opinion that the Veteran was able to perform sedentary employment without any significant trouble.  The examiner concluded that it would be a hardship for him to perform any heavy physical labor due to his service-connected ischemic heart disease and neuropathy.  

In May 2012, the Veteran also underwent a VA diabetes examination.  The examiner concluded that the Veteran's diabetes did not impact his ability to work.  

In a January 2014 VA addendum opinion, the examiner explained that it was his medical opinion that the Veteran would be able to perform sedentary employment without any significant trouble.  The examiner explained that the rationale for this was because based history and examination that was performed in May 2012, the Veteran did not have any physical impairments that would preclude him from performing a sedentary job.  The examiner further explained that based on the Veteran's own history, he was able to perform his job of 40 years doing inventory at an auto parts sales job and the reason why he could not continue was because of the company downsizing.  The examiner further explained that based on the Veteran's history and physical abilities, he is able to stand on even surfaces but has trouble with climbing ladders or standing on uneven surfaces due to his service-connected peripheral neuropathy and non-service-connected ataxia of unknown cause.  The examiner explained that as mentioned in his previous note, the Veteran's service-connected ischemic heart disease has been stable except for current fatigue symptoms.  The examiner further concluded that any an employment that would involve such conditions as climbing up ladders or scaffolding and standing on uneven surfaces for long periods of time would be considered a hardship for the Veteran.  The examiner further concluded that it was beyond him to provide a comprehensive description of which employment is suitable for the Veteran based on his educational background or training, as this would be an opinion for a vocational rehabilitation specialist and not a medical provider.

The Veteran submitted an ischemic heart disability benefits questionnaire in March 2014 completed by a private physician.  The examiner concluded that the Veteran's ischemic heart disease impacts his ability to work.  The examiner concluded that the Veteran's medical conditions make it impossible for him to maintain any type of employment.  

Another March 2014 diabetic sensory motor peripheral neuropathy disability benefits questionnaire shows that the private examiner concluded that the Veteran cannot maintain regular employment due to his medical conditions.  

In a March 2014 statement, the Veteran's representative reported that the Veteran completed two years of college education to include "wild life management" and "biology".  

The Board finds that it is clear that the Veteran would be unable to perform a job that required physical labor.  However, the Board finds that the evidence in regards to sedentary employment is less clear.  Specifically, the Board notes the VA examiner concluded the Veteran was not precluded from sedentary work and the March 2014 disability questionnaires concluded, without any rationale, that the Veteran's conditions preclude him from any type of work.  Nonetheless, the Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Given that the Veteran meets the schedular rating under 38 C.F.R. § 4.16(a)(4), that the medical evidence shows he is limited to sedentary work, and that the other record evidence shows his work experience included heavy labor and work as an administrative service advisor/part runner, and his education was in non-related wild life education and biology, the Board resolves all reasonable doubt in the Veteran's favor and determines a TDIU rating is warranted.  38 U.S.C.A. §§ 5107(b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.  Accordingly, the appeal is granted.


ORDER

An increased rating of 30 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing monetary awards.

An increased rating of 30 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a total disability rating based on individual unemployability by reason of the service-connected disabilities is granted, subject to the laws and regulations controlling disbursement of VA monetary benefits.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


